COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  JOE ANTONY CABRAL,                             No. 08-19-00128-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                              409th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20180D01243)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 3, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 3, 2020.

       IT IS SO ORDERED this 31st day of January, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.